105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Beautanous COOR, a/k/a Boot, Defendant-Appellant.
No. 95-7155.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 1996.Decided Jan. 14, 1997.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-92-72, CA-95-654)
Beautanous Coor, Appellant Pro Se.
Stephen Aubrey West, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Beautanous Coor appeals the district court's order denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We previously placed this appeal in abeyance pending our decision in United States v. McHan, No. 94-5464, 1996 WL 692128 (4th Cir.  Dec. 4, 1996).  We held in McHan that claims that criminal prosecutions which follow civil forfeitures are barred by the Double Jeopardy Clause are foreclosed under the Supreme Court's recent decision in United States v. Ursery, --- U.S. ---, 64 U.S.L.W. 4565 (U.S. June 24, 1996) (Nos.95-345/346).  See McHan, slip. op. at 16.  Because Coor's appeal is based on this discredited contention, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED